Citation Nr: 0930118	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-33 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for hepatitis B.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to nonservice-connected disability pension 
benefits


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1969 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in January 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The issues of service connection for hepatitis C and 
hepatitis B are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not affirmatively shown to have been 
present in service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; and hypertension, first documented years after 
service, is unrelated to an injury or disease of service 
origin.

2.  The Veteran is incarcerated; prior to his incarceration, 
he had not established entitlement to nonservice-connected 
pension benefits.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and service connection for hypertension, may not be presumed 
based on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for entitlement to nonservice-connected 
pension benefits are not met.  38 U.S.C.A. § 1505 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.3, 3.666 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letter, dated in October 2003 and March 2009 
regarding the Veteran's claim for service connection for 
hypertension and nonservice-connected disability pension 
benefits.  The Veteran was notified of the evidence needed to 
substantiate the claim of service connection for 
hypertension, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  As for the nonservice-
connected pension claim, the Veteran was notified that he 
needed to show the requisite wartime service, medical 
evidence of inability to work due to disabilities and 
qualifying income and net worth.  The Veteran was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he should submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The Veteran was notified of the 
provisions for disability ratings and for the effective date 
of the claims, that is, the date of receipt of the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to service 
connection for hypertension, degree of disability and 
effective date came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim of service 
connection and nonservice-connected disability pension were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and non-VA medical records.  

The record does not indicate that the current hypertension 
may be associated with the Veteran's service as there is no 
credible evidence of recurrent symptoms or continuity of 
symptomatology since service or other possible association 
with service.  For these reasons, a VA medical opinion on the 
question of service connection for hypertension is not 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated by service.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for hypertension, if the disability is manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background & Analysis

On the basis of the service treatment records, hypertension 
was not affirmatively shown to have been present during 
service, and service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established. 

In fact, on entrance examination into service in October 
1969, the Veteran's blood pressure was 128/76.  Service 
treatment records show that blood pressure readings were 
110/68, 108/80 and 110/80.  On separation examination in 
August 1971, the blood pressure was 124/70.  

Although the service treatment records do not document 
hypertension, the Veteran is competent to describe symptoms 
of hypertension.  As the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify hypertension and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, VA records from 1993 to 2004 first show a 
diagnosis of hypertension in August 1994.  Subsequent records 
from 1995 to 2004 continue to show high blood pressures 
readings.  Again, the records first show hypertension in 
1994, and the absence of symptoms of hypertension from 1971 
to 1994, a period of approximately twenty three years, 
interrupts continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).

Additionally, in this case the Veteran's assertion of 
continuity of symptomatology fails not because of the lack of 
medical documentation, rather the assertions of continuity 
are not credible and less probative than the negative 
evidence as records in 1993 contain no complaint, diagnosis, 
finding, or history of hypertension.  The Veteran's silence 
as to high blood pressure, when otherwise affirmatively 
speaking of his health problems, including his medical 
history, constitutes negative evidence.  Here, the Veteran's 
assertions are less credible than the contemporaneous service 
treatment records and the post-service medical record in 
1993.  For this reason, service connection for hypertension 
based on continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is not established. 

Also, the initial documentation of hypertension, is well 
beyond the one-year presumptive period for manifestation of 
hypertension as a chronic disease under 38 U.S.C.A. § 1112 
38 C.F.R. §§ 3.307, 3.309. 

To the extent the Veteran's statements are offered as proof 
of hypertension due to service, hypertension is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis or the determination 
as to the presence of the disability, therefore the diagnosis 
or presence of the disability is medical in nature, that is, 
not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where the determinative question involves a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements that his current hypertension had onset 
during service or is related to any injury or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

As for service connection based on the initial documentation 
of hypertension under 38 C.F.R. § 3.303(d), where as here, 
the determinative issue involves a question of medical 
causation, that is, medical evidence of an association or 
link between hypertension and service, a lay assertion on 
medical causation is not competent evidence, including the 
Veteran's statements, and testimony, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.  

There is no competent medical evidence that associates 
hypertension to an injury, disease, or event of service 
origin.  

As the Board may consider only competent, independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion of medical causation 
is not competent medical evidence, and as there is no such 
evidence favorable for the reasons articulated, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Nonservice-Connected Disability Pension

Laws and Regulations

38 C.F.R. § 3.666 provides that if any individual to or for 
whom pension is being paid under a public or private law 
administered by the Department of Veterans Affairs is 
imprisoned in a Federal, State or local penal institution as 
the result of conviction of a felony or misdemeanor, such 
pension payments will be discontinued effective on the 61st 
day of imprisonment following conviction.  The payee will be 
informed of his or her rights and the rights of dependents to 
payments while he or she is imprisoned as well as the 
conditions under which payments to him or to her may be 
resumed on his or her release from imprisonment.  However, no 
apportionment will be made if the veteran or the dependent is 
a fugitive felon as defined in paragraph (e) of this section.  
Payments of pension authorized under this section will 
continue until notice is received by the Department of 
Veterans Affairs that the imprisonment has terminated.

(a) Disability pension.  Payment may be made to the spouse, 
child or children of a veteran disqualified under this 
section: (1) If the veteran continues to be eligible except 
for the provisions of this section, and (2) If the annual 
income of the spouse or child is such that death pension 
would be payable.  (3) At the rate payable under the death 
pension law or the rate which the veteran was receiving at 
the time of imprisonment, whichever is less.  (4) From the 
day following the date of discontinuance of payments to the 
veteran, subject to payments made to the veteran over the 
same period, if an informal claim is received within 1 year 
after notice to the veteran as required by this section and 
any necessary evidence is received within 1 year from the 
date of request; otherwise payments may not be made for any 
period prior to the date of receipt of a new informal claim.

Parenthetically, no pension under public or private laws 
administered by VA shall be paid to or for an individual who 
has been imprisoned in a Federal, State, or local penal 
institution as a result of conviction of a felony or 
misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends.  38 U.S.C.A. § 
1505(a); 38 C.F.R. § 3.666; see also Lanham v. Brown, 4 Vet. 
App. 265 (1993).

Factual Background & Analysis

In this case, the Veteran applied for nonservice-connected 
pension benefits in October 2003.  The evidence suggests that 
the Veteran has been imprisoned since at least 1996, as he 
requested that his medical records from 1996 be requested 
from the Texas Department of Criminal Justice.  

In this case, the Veteran had been incarcerated for more than 
sixty days at the time of filing the claim for pension.  
Consequently, the Veteran is prohibited from receiving 
nonservice-connected pension payments.  Under 38 C.F.R. § 
3.666(a), pension payments may be made to a spouse, child or 
children of a Veteran who is disqualified due to 
incarceration, however in 2003 the Veteran noted he was 
divorced and has not indicated he has children or other 
dependents.  Accordingly, the claim of entitlement to 
nonservice-connected pension benefits must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Moreover, because the law, rather than the facts of the case, 
is controlling, the provisions of 38 U.S.C.A. § 5107(b) are 
not for application.


ORDER

Service connection for hypertension is denied.  

Entitlement to nonservice-connected disability pension 
benefits is denied.


REMAND

The Veteran claims he was treated in 1971 or 1972 for an 
enlarged liver and hepatitis at the VA hospital in Dallas.  
Although the record shows that the RO attempted to obtain 
those records, it appears as though only records from the 
1990's were obtained.  It is unclear if the reports from 1971 
or 1972 were not available as no documentation attesting to 
such is of record.  As such, additional clarification or 
development is needed. 

Further, the Veteran claims that he was treated for hepatitis 
in 1998 by the Texas Department of Criminal Justice.  He then 
requested that records beginning in September 1996 be 
obtained.  While records dated from 2001 to 2004 from the 
Texas Department of Criminal Justice are in the claims 
folder, again it is unclear if any medical reports prior to 
2001 are available.  Thus, additional clarification and 
development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records from 1971 
to 1972 for treatment of liver problems 
and hepatitis from the VA hospital in 
Dallas.  If the records are unavailable, a 
specific finding of unavailability should 
be made and the Veteran should be notified 
in compliance with 38 C.F.R. § 3.159(e).  

2.  Obtain the Veteran's records from 
September 1996 onward for the treatment of 
liver problems and hepatitis from the 
Texas Department of Criminal Justice.  
Again, if the records are unavailable, a 
specific finding of unavailability should 
be made and the Veteran should be notified 
in compliance with 38 C.F.R. § 3.159(e)

3.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


